Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 1, 2019

                                       No. 04-19-00374-CV

                                         Adam REPOSA,
                                            Appellant

                                                  v.

                             Keith HENNEKE and David Escamilla,
                                        Appellees

                From the 425th Judicial District Court, Williamson County, Texas
                                 Trial Court No. 18-1071-C425
                           Honorable David Peeples, Judge Presiding


                                          ORDER
        On July 2, 2019, we issued an order in which we informed appellant that the trial court
clerk filed a notification of late record stating that appellant failed to pay or make arrangements
to pay the fee for preparing the clerk’s record and that appellant is not entitled to preparation of
the clerk’s record without paying the fee. In our July 2, 2019 order, we directed appellant to
provide written proof to this court that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. Appellant has not responded to our order.

        Additionally, on July 25, 2019, the court reporter filed a notification of late record stating
that appellant failed to request a reporter’s record and also failed to pay or make arrangements to
pay the fee for preparing the reporter’s record and that appellant is not entitled to preparation of
the reporter’s record without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court on or before
August 6, 2019 that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided with regard to the portion of this order
regarding the clerk’s order, this appeal will be dismissed for want of prosecution. See TEX. R.
APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails to
comply with an order of this court).
        We additionally ORDER appellant to file written proof to this court on or before August
12, 2019 that he has filed a designation of record with the court reporter. See TEX. R. APP. P.
34.6(b)(c). We further ORDER appellant to provide written proof to this court within ten days
of the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond to the portion of this record regarding the reporter’s record
within the time provided, the court will only consider those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court